Case 21-10146-MFW   Doc 1235-2   Filed 06/24/21   Page 1 of 10




                       EXHIBIT A

                     Proposed Order
                Case 21-10146-MFW            Doc 1235-2         Filed 06/24/21        Page 2 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    KNOTEL, INC., et al.,                                     Case No. 21-10146 (MFW)

                Debtors. 1                                    Jointly Administered

                                                              Re: Docket No. ___


                    ORDER SUSTAINING FIRST OMNIBUS (SUBSTANTIVE)
                    OBJECTION TO CERTAIN (I) INVALID 503(B)(9) CLAIMS
                            AND (II) MISCLASSIFIED CLAIMS


             Upon the objection (the “Objection”) the Official Committee of Unsecured Creditors (the

“Committee”) appointed in the chapter 11 cases of the above captioned debtors and debtors-in-

possession (the “Debtors”), pursuant to sections 105 and 502 of the Bankruptcy Code, Bankruptcy

Rule 3007, and Local Rule 3007-1, to certain proofs of claim filed by the claimants (the

“Claimants”) listed on Schedule 1 (the “Invalid 503(b)(9) Claims”) and Schedule 2 (the

“Misclassified Claims”, and collectively with the Invalid 503(b)(9) Claims, the “Disputed

Claims”) hereto; and this Court having reviewed the Objection and the Saltzman Declaration; and

this Court having determined that the relief requested in the Objection is in the best interests of the

Debtors, their estates, their creditors, and other parties in interest and that the legal and factual

bases set forth in the Objection establish just cause for the relief granted herein; and this Court

having jurisdiction to consider the Objection and the relief requested therein in accordance with



1
  A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at https://www.omniagentsolutions.com/knotel or, alternatively, via the Bankruptcy Court
at https://ecf.deb.uscourts.gov/cgi-bin/login.pl with a Public Access to Court Electronic Records (“PACER”) account,
which may be obtained at https://pacer.uscourts.gov. The Debtors’ service address in these chapter 11 cases is 9 East
8th Street, Box 113, New York, NY 10003.
            Case 21-10146-MFW          Doc 1235-2       Filed 06/24/21      Page 3 of 10




28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated as of February 29, 2012; and consideration of the

Objection and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2);

and this Court having authority to enter a final order consistent with Article III of the United States

Constitution; and venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and it

appearing that proper and adequate notice of the Objection has been given and that no other or

further notice is necessary; and upon all of the proceedings before this Court; and after due

deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

       ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Objection is SUSTAINED as set forth herein.

       2.      Any response to the Objection not otherwise withdrawn, resolved, or adjourned is

hereby overruled on its merits.

       3.      Each of the Invalid 503(b)(9) Claims listed in the column titled “Claim #” on the

attached Schedule 1 is hereby reclassified and modified in accordance with the column headings

labeled “Reclassified Claim” and “Reason for Reclassification” on the attached Schedule 1. The

Invalid 503(b)(9) Claims listed in the column titled “Reclassified Claim” on the attached Schedule

1 shall remain on the Claims Register as modified, unless such Invalid 503(b)(9) Claims are

otherwise disallowed and/or modified by this Order or another order of this Court, subject to the

Debtors’, the Committee’s, or any other parties’ further objections on any substantive or non-

substantive grounds.

       4.      Each of the Misclassified Claims listed in the column titled “Claim #” on the

attached Schedule 2 is hereby reclassified and modified in accordance with the column headings

labeled “Reclassified Claim” and “Reason for Reclassification” on the attached Schedule 2. The

Misclassified Claims listed in the column titled “Reclassified Claim” on the attached Schedule 2
                                                  2
             Case 21-10146-MFW         Doc 1235-2       Filed 06/24/21     Page 4 of 10




shall remain on the Claims Register as modified, unless such Misclassified Claims are otherwise

disallowed and/or modified by this Order or another order of this Court, subject to the Debtors’,

the Committee’s, or any other parties’ further objections on any substantive or non-substantive

grounds.

        5.      Notwithstanding Local Delaware Bankruptcy Rule 3007-1(f)(iii), the rights of the

Debtors, the Committee, or any other party to: (i) file subsequent objections to any claims listed

on any of the Schedules annexed hereto on any ground, substantive or non-substantive (as

permitted by the Court); (ii) amend, modify or supplement the Objection, including, without

limitation, filing objections to further amended or newly-filed claims; (iii) seek to expunge or

reduce any claim to the extent all or a portion of such claim has been paid; and (iv) settle any claim

for less than the asserted amount, are expressly preserved. Additionally, should one or more of

the grounds of objection stated in the Objection be overruled, the Debtors’, the Committee’s, and

any other parties’ rights to object to the remaining Claims on any other grounds are preserved. For

the avoidance of doubt, leave from the requirements of Local Delaware Bankruptcy Rule 3007-

1(f)(iii) is hereby granted.

        6.      The objection to each claim, as addressed in the Objection and as set forth in the

attached Schedules, constitutes a separate contested matter as contemplated by Bankruptcy Rule

9014 and Local Rule 3007-1. This Order shall be deemed a separate order with respect to each

such claim that is the subject of the Objection. Any stay of this Order pending appeal by any

claimants whose claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to any other contested matters addressed in the Objection and this Order.




                                                  3
             Case 21-10146-MFW         Doc 1235-2       Filed 06/24/21     Page 5 of 10




       7.      Omni is authorized and directed to modify the Claims Register to comport with the

relief granted by this Order.

       8.      Nothing in this Order or the Objection is intended or shall be construed as a waiver

of any of the rights the Debtors, the Committee, or any other party may have to enforce rights of

setoff against the claimants.

       9.      This Order is immediately effective and enforceable, notwithstanding the possible

applicability of Bankruptcy Rule 6004(h) or otherwise.

       10.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.




                                                  4
Case 21-10146-MFW    Doc 1235-2     Filed 06/24/21   Page 6 of 10




                        SCHEDULE 1

                    Invalid 503(b)(9) Claims
                                             Case 21-10146-MFW           Doc 1235-2              Filed 06/24/21    Page 7 of 10



                                                                FIRST OMNIBUS CLAIMS OBJECTION
                                                                                SCHEDULE 1

                                                                  KNOTEL, INC., ET AL., CASE NO. 21-10146 (MFW)
                                                                            INVALID 503(B)(9) CLAIMS


    NAME OF CLAIMANT                             DEBTOR               CLAIM #            ASSERTED CLAM            RECLASSIFIED CLAIM       REASON FOR RECLASSIFICATION
1   American Federal Technologies, Inc.          Knotel, Inc.           64           503(b)(9)     $9,020.90      GUC         $9,020.90    Asserted 503(b)(9) claim is not entitled to
                                                                                                                                           administrative expenses status under 11 U.S.C.
                                                                                                                                           § 503(b)(9) because the claim is not for goods
                                                                                                                                           sold, and to the extent that goods were provided,
                                                                                                                                           such goods were provided outside of the 20 Day
                                                                                                                                           period for claims under 11 U.S.C. § 503(b)(9).
                                                                                                                                           Claim should be reclassified as a general
                                                                                                                                           unsecured claim.

2   Broke But Grand LLC                          Knotel, Inc.            151         503(b)(9)      $17,500.00    GUC         $17,500.00   Asserted 503(b)(9) claim is not entitled to
                                                                                                                                           administrative expenses status under 11 U.S.C.
                                                                                                                                           § 503(b)(9) because the claim is not for goods
                                                                                                                                           sold, and to the extent that goods were provided,
                                                                                                                                           such goods were provided outside of the 20 Day
                                                                                                                                           period for claims under 11 U.S.C. § 503(b)(9).
                                                                                                                                           Claim should be reclassified as a general
                                                                                                                                           unsecured claim.

3   Brooklyn Interiors d/b/a The DDC Group       Knotel, Inc.            29          503(b)(9)      $29,133.00    GUC         $29,133.00   Asserted 503(b)(9) claim is not entitled to
                                                                                                                                           administrative expenses status under 11 U.S.C.
                                                                                                                                           § 503(b)(9) because the claim is not for goods
                                                                                                                                           sold, and to the extent that goods were provided,
                                                                                                                                           such goods were provided outside of the 20 Day
                                                                                                                                           period for claims under 11 U.S.C. § 503(b)(9).
                                                                                                                                           Claim should be reclassified as a general
                                                                                                                                           unsecured claim.
4   Modulus Data USA, Inc.                       Knotel, Inc.            41          503(b)(9)       $6,000.00    GUC          $6,000.00   Asserted 503(b)(9) claim is not entitled to
                                                                                                                                           administrative expenses status under 11 U.S.C.
                                                                                                                                           § 503(b)(9) because the claim is not for goods
                                                                                                                                           sold, and to the extent that goods were provided,
                                                                                                                                           such goods were provided outside of the 20 Day
                                                                                                                                           period for claims under 11 U.S.C. § 503(b)(9).
                                                                                                                                           Claim should be reclassified as a general
                                                                                                                                           unsecured claim.
5   Network Right LLC                            Knotel, Inc.             2          503(b)(9)      $18,863.00    GUC         $69,303.25   Asserted 503(b)(9) claim is not entitled to
                                                                                                                                           administrative expenses status under 11 U.S.C.
                                                                                                                                           § 503(b)(9) because the claim is not for goods
                                                                                                                                           sold, and to the extent that goods were provided,
                                                                                       GUC          $50,440.25                             such goods were provided outside of the 20 Day
                                                                                                                                           period for claims under 11 U.S.C. § 503(b)(9).
                                                                                                                                           Claim should be reclassified as a general
                                                                                                                                           unsecured claim.
Case 21-10146-MFW   Doc 1235-2    Filed 06/24/21   Page 8 of 10




                      SCHEDULE 2

                    Misclassified Claims
                                                              Case 21-10146-MFW     Doc 1235-2          Filed 06/24/21       Page 9 of 10


                                                                         FIRST OMNIBUS CLAIMS OBJECTION
                                                                                          SCHEDULE 2

                                                                           KNOTEL INC., ET AL., CASE NO. 20-10146 (MFW)
                                                                                    MISCLASSIFIED CLAIMS


                                                                                                                                                             REASON FOR DISALLOWANCE OR
    NAME OF CLAIMANT                               DEBTOR                         CLAIM #          ASSERTED CLAM               MODIFIED CLAIM                          MODIFICATION
1   10 Fleet Place Trustee I, Ltd & 10 Fleet Place Knotel, Inc.                     306          ADM         Unknown         ADM           $0.00        Claim is based on guaranty related to a rejected
    Trustee II Ltd                                                                                                                                      lease. Claim is not supported by any basis
                                                                                                                                                        giving rise to administrative expense claim
                                                                                                                                                        status. As such, Claim should be reclassifed as
                                                                                                 GUC         $1,680,386.84   GUC        $1,680,386.84
                                                                                                                                                        a general ununsecured claim




2   Arch Specialty Insurance Company               Knotel, Inc.                     232          ADM          Unliquidated   ADM            $0.00       Claimant asserts entitlement to administrative
                                                                                                                                                        expense/priority status under 11 U.S.C. §§
                                                                                                                                                        503(b) and 507(a)(2). Claimant does not set
                                                                                                                                                        forth any basis for administrative and/or priority
                                                                                                                                                        status. As such, Claim should be reclassified as
                                                                                                 PRI          Unliquidated   PRI            $0.00
                                                                                                                                                        a general unsecured claim in the amount of
                                                                                                                                                        $0.00.


                                                                                                 GUC          Unliquidated   GUC            $0.00




3   Collins Brothers M oving Corp.                 Knotel, Inc.                     20           PRI           $2,000.00     PRI            $0.00       Claimant asserts entitlement to priority of
                                                                                                                                                        payment pursuant to 11 U.S.C. § 507(a)(7).
                                                                                                                                                        Claim is not for a deposit towards purchase,
                                                                                                                                                        lease, or rental of property or services for
                                                                                                 GUC             $0.00       GUC          $2,000.00     personal, family, or household use, and
                                                                                                                                                        therefore the Claim is not entitled to priority
                                                                                                                                                        treatment. Claim should be reclassified as a
                                                                                                                                                        general unsecured claim.
4   Collins Brothers M oving Corp.                 Knotel, Inc.                     21           PRI           $3,562.81     PRI            $0.00       Claimant asserts entitlement to priority of
                                                                                                                                                        payment pursuant to 11 U.S.C. § 507(a)(7).
                                                                                                                                                        Claim is not for a deposit towards purchase,
                                                                                                                                                        lease, or rental of property or services for
                                                                                                 GUC             $0.00       GUC          $3,562.81     personal, family, or household use, and
                                                                                                                                                        therefore the Claim is not entitled to priority
                                                                                                                                                        treatment. Claim should be reclassified as a
                                                                                                                                                        general unsecured claim.
5   Creditor 5005 a/k/a CKM Advisors LLC           Knotel, Inc.                     202          PRI          $191,297.00    PRI            $0.00       Claimant asserts entitlement to priority of
                                                                                                                                                        payment pursuant to 11 U.S.C. § 507(a)(6).
                                                                                                                                                        Claim is not related to the production or raising
                                                                                                                                                        of grain or a United States fisherman, and
                                                                                                 GUC             $0.00       GUC         $191,297.00    therefore the Claim is not entitled to priority
                                                                                                                                                        treatment. Claim should be reclassified as a
                                                                                                                                                        general unsecured claim.
                                                         Case 21-10146-MFW     Doc 1235-2          Filed 06/24/21         Page 10 of 10


                                                                       KNOTEL INC., ET AL., CASE NO. 20-10146 (MFW)
                                                                                MISCLASSIFIED CLAIMS


                                                                                                                                                           REASON FOR DISALLOWANCE OR
     NAME OF CLAIMANT                          DEBTOR                        CLAIM #          ASSERTED CLAM                 MODIFIED CLAIM                            MODIFICATION
6    Future Interiors Corp.                    Knotel, Inc.                     7            PRI        $4,250.00          PRI          $0.00        Claimant asserts entitlement to priority of
                                                                                                                                                     payment pursuant to 11 U.S.C. § 507(a)(4).
                                                                                                                                                     Claim is not for wages, salaries, or commissions
                                                                                                                                                     earned within 180 days of the Petition Date, and
                                                                                             GUC           $1,160.00       GUC         $5,410.00
                                                                                                                                                     therefore the Claim is not entitled to priority
                                                                                                                                                     treatment. Claim should be reclassified as a general
                                                                                                                                                     unsecured claim.
7    Justin Reynolds a/k/a Just in Words LLC   Knotel, Inc.                     63           PRI            $765.00        PRI           $0.00       Claimant asserts entitlement to priority of
                                                                                                                                                     payment pursuant to 11 U.S.C. § 507(a)(4).
                                                                                                                                                     Claim is not for wages, salaries, or commissions
                                                                                                                                                     earned within 180 days of the Petition Date, and
                                                                                             GUC             $0.00         GUC         $765.00
                                                                                                                                                     therefore the Claim is not entitled to priority
                                                                                                                                                     treatment. Claim should be reclassified as a general
                                                                                                                                                     unsecured claim.
8    Malwin Realty                             Knotel, Inc.                    120           ADM             $3,000        ADM           $0.00       Administrative portion of claim is based on
                                                                                                          (anticipated)                              anticipated costs associated with removing
                                                                                                                                                     abandoned property. Any such costs or
                                                                                             GUC         $2,372,509.22     GUC       $2,372,509.22   expense incurred are not subject to
                                                                                                                                                     administrative claim treatment.

9    Schvey, Inc. d/b/a Axoni                  Knotel, Inc.                    283           PRI          $400,500.00      PRI           $0.00       Claimant asserts entitlement to priority of
                                                                                                                                                     payment pursuant to 11 U.S.C. § 507(a)(7).
                                                                                                                                                     Claim is not for a deposit towards purchase,
                                                                                                                                                     lease, or rental of property or services for
                                                                                             GUC             $0.00         GUC        $400,500.00    personal, family, or household use, and
                                                                                                                                                     therefore the Claim is not entitled to priority
                                                                                                                                                     treatment. Claim should be reclassified as a
                                                                                                                                                     general unsecured claim.
10   Shapiro, David                            Knotel, Inc.                    336           PRI           $8,000.00       PRI           $0.00       Claimant asserts entitlement to priority of
                                                                                                                                                     payment pursuant to 11 U.S.C. § 507(a)(4).
                                                                                                                                                     Claim does not provide any documentation
                                                                                                                                                     supporting priority status of such claim. As such,
                                                                                             GUC             $0.00         GUC         $8,000.00     Claim should be reclassified as a general unsecured
                                                                                                                                                     claim.



11   Super Bright Iterior Renovation Corp.     Knotel, Inc.                     10           PRI           $70,000.00      PRI           $0.00       Claimant asserts entitlement to priority of
                                                                                                                                                     payment pursuant to 11 U.S.C. §§ 507(a)(1),
                                                                                                                                                     (a)(7), and (a)(4). Claim is not for domestic
                                                                                                                                                     support obligations, a deposit toward purchase,
                                                                                                                                                     lease, or rental of property or services for
                                                                                                                                                     personal, family, or household use, or wages,
                                                                                             GUC           $32,283.50      GUC        $105,238.50
                                                                                                                                                     salaries, or commissions earned within 180 days
                                                                                                                                                     of the Petition Date, and therefore the Claim is
                                                                                                                                                     not entitled to priority treatment. Claim should be
                                                                                                                                                     reclassified as a general unsecured claim.




                                                                                             2
